—Judgments, Supreme Court, New York County (Daniel FitzGerald, J.), rendered November 26, 2001, convicting each defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing each defendant, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The court properly permitted testimony concerning un*184charged, contemporaneous apparent drug sales, since this evidence, which was relevant to the issues of identification and acting in concert, was more probative than prejudicial (see People v Carter, 77 NY2d 95, 107 [1990], cert denied 499 US 967 [1991]; People v Pressley, 216 AD2d 202 [1995], lv denied 86 NY2d 800 [1995]).
Contrary to defendant Ransom’s argument, the verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility were properly considered by the jury and there is no basis for disturbing its determinations. We have considered and rejected Ransom’s remaining arguments on this issue. Concur — Nardelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.